





PROMISSORY NOTE

$95,000.00

May 25, 2007

FOR VALUE RECEIVED, on or before April 30, 2008 (“Maturity Date”), the
undersigned and if more than one, each of them, jointly and severally
(hereinafter referred to as “Borrower”), promises to pay to the order of MONET
ACQUISITION, LLC, a Delaware limited liability company (“Lender”) at its offices
in Denton County, Texas at 2504 Green Oak Dr., Carrolton, Texas 75010, the
principal amount of NINETY FIVE THOUSAND DOLLARS ($95,000.00) (“Total Principal
Amount”) together with interest on such portion of the Total Principal Amount
which has been advanced to Borrower from the date advanced until paid at a fixed
rate per annum equal to the lesser of (a) the Maximum Rate (as hereinafter
defined) or (b) ten percent (10%), calculated on the basis of actual days
elapsed but computed as if each year consisted of 360 days.

Borrower acknowledges that Lender has already advanced and Borrower has already
received SEVENTY SEVEN THOUSAND FIVE HUNDRED AND FIFTY-NINE DOLLARS
($77,559.00), subject to the terms and conditions of this Promissory Note (this
“Note”).

The term “Maximum Rate,” as used herein, shall mean at the particular time in
question the maximum rate of interest that, under applicable law, may then be
charged on this Note.  If applicable law ceases to provide for such a maximum
rate of interest, the Maximum Rate shall be equal to eighteen percent (18%) per
annum.

The outstanding principal balance of this Note, together with all accrued but
unpaid interest, shall be due and payable on the Maturity Date.

If a payment is more than three (3) days late, Borrower will pay a delinquency
charge in an amount equal to the greater of (i) 5.0% of the amount of the
delinquent payment, or (ii) $25.00.  Upon an Event of Default, including failure
to pay upon final maturity, Lender, at its option, may also, if permitted under
applicable law, do one or both of the following: (a) increase the interest rate
otherwise provided herein by three (3.00) percentage points, and (b) add any
unpaid accrued interest to principal and such sum will bear interest therefrom
until paid at the rate provided in this Note (including the rate determined
under “(a)” above).

Borrower may from time to time prepay all or any portion of the principal of
this Note without premium or penalty.  Unless otherwise agreed to in writing, or
otherwise required by applicable law, payments will be applied first to unpaid
accrued interest, then to principal, and any remaining amount to any unpaid
collection costs, delinquency charges and other charges; provided, however, upon
delinquency or other Event of Default, Lender reserves the right to apply
payments among principal, interest, delinquency charges, collection costs and
other charges, at its discretion.  All prepayments shall be applied to the
indebtedness owing hereunder in such order and manner as Lender may from time to
time determine in its sole discretion.  All payments and prepayments of
principal of or interest on this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of
Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower.  If any payment of principal of or interest on
this Note shall become due on a day which is not a Business Day (as hereinafter
defined), such payment shall be made on the next succeeding Business Day and any
such extension of time shall be included in computing interest











--------------------------------------------------------------------------------







in connection with such payment.  As used herein, the term “Business Day” shall
mean any day other than a Saturday, Sunday or any other day on which national
banking associations are authorized to be closed.  The books and records of
Lender shall be prima facie evidence of all outstanding principal of and accrued
and unpaid interest on this Note.

This Note is secured by, inter alia, the GUARANTY, of even date herewith,
executed by Peter Ubaldi in favor of Lender (the “Guaranty”).

This Note, the Guaranty and all other documents evidencing, securing, governing,
guaranteeing and/or pertaining to this Note, including but not limited to those
documents described above, are hereinafter collectively referred to as the “Loan
Documents.”  The holder of this Note is entitled to the benefits and security
provided in the Loan Documents.

Borrower agrees that no advances under this Note shall be used for personal,
family or household purposes, and that all advances hereunder shall be used
solely for business, commercial, investment, or other similar purposes.

Borrower agrees that upon the occurrence of any one or more of the following
events of default (“Event of Default”):

(a)

failure of Borrower to pay any installment of principal of or interest on this
Note or on any other indebtedness of Borrower to Lender when due; or

(b)

the occurrence of any event of default specified in any of the other Loan
Documents; or

(c)

the bankruptcy or insolvency of, the assignment for the benefit of creditors by,
or the appointment of a receiver for any of the property of, or the liquidation,
termination, dissolution or death or legal incapacity of, any party liable for
the payment of this Note, whether as maker, endorser, guarantor, surety or
otherwise;

the holder of this Note may, at its option, without further notice or demand,
(i) declare the outstanding principal balance of and accrued but unpaid interest
on this Note at once due and payable, (ii) refuse to advance any additional
amounts under this Note, (iii) foreclose all liens securing payment hereof, (iv)
pursue any and all other rights, remedies and recourses available to the holder
hereof, including but not limited to any such rights, remedies or recourses
under the Loan Documents, at law or in equity, or (v) pursue any combination of
the foregoing.

The failure to exercise the option to accelerate the maturity of this Note or
any other right, remedy or recourse available to the holder hereof upon the
occurrence of an Event of Default hereunder shall not constitute a waiver of the
right of the holder of this Note to exercise the same at that time or at any
subsequent time with respect to such Event of Default or any other Event of
Default.  The rights, remedies and recourses of the holder hereof, as provided
in this Note and in any of the other Loan Documents, shall be cumulative and
concurrent and may be pursued separately, successively or together as often as
occasion therefore shall arise, at the sole discretion of the holder hereof.
 The acceptance by the holder hereof of any payment under this Note which is
less than the payment in full of all amounts due and payable at the time of such
payment shall not (i) constitute a waiver of or impair, reduce, release or
extinguish any right,











--------------------------------------------------------------------------------







remedy or recourse of the holder hereof, or nullify any prior exercise of any
such right, remedy or recourse, or (ii) impair, reduce, release or extinguish
the obligations of any party liable under any of the Loan Documents as
originally provided herein or therein.

This Note and all of the other Loan Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable usury laws.
 If any provision hereof or of any of the other Loan Documents or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the application of such
provision to any other person or circumstance nor the remainder of the
instrument in which such provision is contained shall be affected thereby and
shall be enforced to the greatest extent permitted by law.  It is expressly
stipulated and agreed to be the intent of the holder hereof to at all times
comply with the usury and other applicable laws now or hereafter governing the
interest payable on the indebtedness evidenced by this Note.  If the applicable
law is ever revised, repealed or judicially interpreted so as to render usurious
any amount called for under this Note or under any of the other Loan Documents,
or contracted for, charged, taken, reserved or received with respect to the
indebtedness evidenced by this Note, or if Lender’s exercise of the option to
accelerate the maturity of this Note, or if any prepayment by Borrower results
in Borrower having paid any interest in excess of that permitted by law, then it
is the express intent of Borrower and Lender that all excess amounts theretofore
collected by Lender be credited on the principal balance of this Note (or, if
this Note and all other indebtedness arising under or pursuant to the other Loan
Documents have been paid in full, refunded to Borrower), and the provisions of
this Note and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder.  All sums paid, or agreed to be paid, by
Borrower for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of Borrower to Lender under this Note or arising
under or pursuant to the other Loan Documents shall, to the maximum extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding.  To the extent federal law
permits Lender to contract for, charge or receive a greater amount of interest,
Lender will rely on federal law instead of the Texas Finance Code for the
purpose of determining the Maximum Rate.  Additionally, to the maximum extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, implement any other method of computing the
Maximum Rate under the Texas Finance Code or under other applicable law, by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.  Notwithstanding anything to the contrary contained herein
or in any of the other Loan Documents, it is not the intention of Lender to
accelerate the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.

If this Note is placed in the hands of an attorney for collection, or is
collected in whole or in part by suit or through probate, bankruptcy or other
legal proceedings of any kind, Borrower agrees to pay, in addition to all other
sums payable hereunder, all costs and expenses of collection, including but not
limited to reasonable attorneys’ fees.











--------------------------------------------------------------------------------







Borrower and any and all endorsers and guarantors of this Note severally waive
presentment for payment, notice of nonpayment, protest, demand, notice of
protest, notice of intent to accelerate, notice of acceleration and dishonor,
diligence in enforcement and indulgences of every kind and without further
notice hereby agree to renewals, extensions, exchanges or releases of
collateral, taking of additional collateral, indulgences or partial payments,
either before or after maturity.

THIS NOTE HAS BEEN EXECUTED UNDER, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

BORROWER:

HOMELAND SECURITY NETWORK, INC.,

By:

Name:  Peter Ubaldi

Title:

  President









